DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-35 and 37-41 are pending in this Office Action.
Claims 1-3, 16-17, 30, 37 and 41 are amended.
Claim 36 is canceled.

Allowable Subject Matter
Claims 7-8, 10-12, 21-22 and 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30-35 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (US 2017/0367120 A1) in view of Alnas et al. (US 2019/0044659 A1).

In regards to claim 30, Murray teaches a method for wireless communications by a base station (BS) (See Fig. 23 “eNB”), comprising: 
obtaining a plurality of sets of PRACH parameters; transmitting an indication of one of the sets of PRACH parameters (eNB obtains configuration of slice-specific PRACH configuration with parameters which are signaled to the UE per paragraphs [0354-0355]);
providing an indication (see Fig. 23 UE and eNB; and see paragraph [0395], “Step 0 of FIG. 23 describes an Initialization procedure. The UE obtains the required configuration parameters. The configuration parameters for the slice-specific PRACH resources may be signaled to the UE using the Extended RadioResourceConfigCommon IE”) of a higher-priority physical random access channel (PRACH) region comprising a set of transmission resources, within a system bandwidth (slice specific PRACH resources for high priority service request is interpreted as the “higher-priority physical random access channel (PRACH) region”; see Fig. 19 which shows the slice specific PRACH resources as described in paragraph [0352], “The UE selects the PRACH resource from the appropriate slice based on device type and/or service request”; where the type of services requests are described in paragraph [0388] and Table 18 below it including “highpriorirty access”), for transmitting higher-priority PRACH signals by a user equipment (UE) (see Fig. 23 step 1 for flow chart related to Fig. 19 where UE can select slice resource at least based on service request including high priority, and paragraph [0394], “a scenario where the network is configured to use slice-specific PRACH resources is described. Step 1 of FIG. 23 of the procedure uses the slice-specific PRACH resource, which is selected by the UE based on the device type/service request”); and
determining a random access response (RAR) window for a received PRACH signal, based on receiving the PRACH signal via the set of transmission resources (see Fig. 23 step 2 where UE determines slice specific RAR window which is signaled by eNB, thus eNB determines RAR windows for each slice per paragraph [0400]; and the RAR is based on receiving the PRACH signal on a particular slice per paragraph [0402], “The network can transmit the RAR using DL resources corresponding to the UL slice on which the preamble was detected. Therefore, the UE would only be required to monitor the DL control channel; e.g. PDCCH, for RARs on the corresponding DL slice. For example, if the UE uses the UR/LL slice to transmit the random access preamble, then the UE would monitor the DL control channel; e.g. PDCCH, for RARs on the corresponding UR/LL DL slice”).
Although Murray discloses obtaining a plurality of sets of PRACH parameters as cited above, Murray does not disclose wherein at least one of the plurality of sets of PRACH parameters comprises a backoff multiplier value.
Alnas teaches wherein at least one of a plurality of sets of PRACH parameters comprises a backoff multiplier value (for PRACH parameters comprising backoff value see included bit(s) for backoff behavior according to device type included in a System Information Block (SIB) transmitted to UE per paragraph [0076], “This backoff behavior may be selectively activated based on one or several bits included by the base station 30 in a broadcast message, such as a system information block (SIB). The terminal devices 11, 12 may react differently to such a broadcast message, depending on the subscription level, device class, and/or the cause for performing random access (e.g. public safety or non-public safety)”; where the backoff behavior can include utilizing a backoff factor according to the device type which is interpreted as a backoff multiplier according to paragraph [0053], “The backoff timer may be set to a timer value that depends on subscription level and/or device type… Setting the backoff timer may comprise multiplying a timer value that may be configured or provisioned by the network by a factor which depends on subscription level and/or device type”; where backoff parameters including the factor can be provisioned in an earlier broadcast message per paragraphs [0038-0039], see paragraph [0039], “The cellular network may be operative such that parameters related to the CE-level dependent backoff behavior may be broadcast and may subsequently activated by setting the at least one bit in the subsequent broadcast message”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of Murray which teaches obtaining and transmitting an indication of a plurality of sets of PRACH parameters to further include wherein at least one of the plurality of sets of PRACH parameters comprises a backoff multiplier value such as taught by Alnas in order that “There is a need for devices, systems and methods that mitigate the risk of congestion occurring in the physical random access channel (PRACH) resources allocated for random access in one or several coverage enhancement (CE) levels. There is a need for devices, systems and methods that mitigate the risk of PRACH resource congestion in cellular systems that support coverage enhancement while not imposing an absolute barring that prevents terminal devices from performing a CE level dependent repetition of random access preamble transmission” (see paragraph [0007]) and “The backoff behavior may respectively be dependent on whether the terminal device accepts latency in mobile originated traffic and, if so, which degree of latency is acceptable” (see paragraph [0008]).

In regards to claim 31, the modified Murray teaches the method of claim 30, wherein providing the indication comprises transmitting the indication in a system information block (SIB) (slice-specific random access configuration for each slice could be signaled to the UE as part of system information or SIB, see paragraphs [0354-0355] and the Table below it “Extended RadioResourceConfigCommon IE” and the first element “RadioResourceConfigCommonSIB” and also paragraph [0328], “Extensions to the PRACH-Config and RACH-ConfigCommon IEs may be signaled as part of the System Information using broadcast or dedicated signaling; e.g. via SIB2, and used to specify the PRACH configuration and control the behavior of the UE when performing the random access procedure in a RAN configured to support RAN slicing and/or multiple use cases/services with different requirements”).

In regards to claim 32, the modified Murray teaches the method of claim 30, wherein providing the indication comprises transmitting the indication via radio resource control (RRC) signaling (can be signaled via SIB or dedicated signaling per claim 31 above, where dedicated is via radio resource configuration, see paragraph [0395], “The configuration parameters for the slice-specific PRACH resources may be signaled to the UE using the Extended RadioResourceConfigCommon IE”).

In regards to claim 33, the modified Murray teaches the method of claim 30, wherein the set of transmission resources is a set of frequency resources smaller than the system bandwidth (see Fig. 19 where the “slices” are shown as smaller than the system bandwidth in frequency).

In regards to claim 34, the modified Murray teaches the method of claim 30, wherein the set of transmission resources is a first period, and a second period is not for transmitting the higher-priority PRACH signals by the UE (See Fig. 15 and 19 and periodicity of slices, see paragraph [0343], “The occurrence of the common PRACH resource for the examples discussed in the previous paragraphs is the same; i.e. occurring in subframes 1 and 6 of every frame. However, since the duration of a subframe is dependent on the numerology of the slice, the periodicity of the PRACH resource in each slice is not the same.. shows the periodicity of the common PRACH resource corresponding to Configuration Index 6 for the exemplary NR numerologies”).

In regards to claim 35, the modified Murray teaches the method of claim 30, further comprising:
transmitting a RAR to the UE within the RAR window subsequent to receiving the PRACH signal (see claim 30 and Fig. 23 steps 1-2; and paragraph [0402], “The network can transmit the RAR using DL resources corresponding to the UL slice on which the preamble was detected”).

In regards to claim 37, Murray teaches a method for wireless communications by a user equipment (UE) (See Fig. 23 “UE”), comprising: 
selecting, from a plurality of sets of physical random access channel (PRACH) parameters, a set of values of the PRACH parameters to use in a PRACH procedure (UE obtains configuration of slice-specific PRACH configurations with respective parameters per paragraphs [0354-0355]); and see citations below where UE performs PRACH using selected slice specific PRACH resources/parameters based on device type and/or service request per paragraph [0352]);
obtaining an indication of a random access response (RAR) window (see Fig. 23 step 2 where UE determines slice specific RAR window which is signaled by eNB per paragraph [0400], “Step 2 of FIG. 23 describes a Random Access Response Reception. Here, the UE monitors the DL control channel, e.g. PDCCH for RARs. The UE can use slice-specific configuration parameters to control the UE behavior… For example, when determining the size of the RAR window, the UE would use the slice-specific ra-ResponseWindowSize signaled via the Extended RadioResourceConfigCommon IE”) for higher-priority physical random access channel (PRACH) signals from a base station (Fig. 19 shows the slice specific PRACH resources within a system bandwidth, which is related to Fig. 23; where slice specific PRACH resources can be used based on device type and/or service request per paragraph [0352], where a type of service request includes highpriorirty access per examples in paragraph [0388] and Table 18 below it); and
determining a RAR window for a PRACH signal transmitted to the BS, based on the PRACH signal being a higher-priority PRACH signal and the indication (see paragraph [0400] above for determining the slice specific RAR window size from the indication and the slice for higher priority service requests per above paragraphs [0352 , 0388]). 
Although Murray discloses a plurality of sets of PRACH parameters as cited above, Murray does not disclose wherein the set of values of the PRACH parameters comprises a backoff multiplier value.
Alnas teaches wherein a set of values of the PRACH parameters comprises a backoff multiplier value (for PRACH parameters comprising backoff value see included bit(s) for backoff behavior according to device type included in a System Information Block (SIB) transmitted to UE per paragraph [0076], “This backoff behavior may be selectively activated based on one or several bits included by the base station 30 in a broadcast message, such as a system information block (SIB). The terminal devices 11, 12 may react differently to such a broadcast message, depending on the subscription level, device class, and/or the cause for performing random access (e.g. public safety or non-public safety)”; where the backoff behavior can include utilizing a backoff factor according to the device type which is interpreted as a backoff multiplier according to paragraph [0053], “The backoff timer may be set to a timer value that depends on subscription level and/or device type… Setting the backoff timer may comprise multiplying a timer value that may be configured or provisioned by the network by a factor which depends on subscription level and/or device type”; where backoff parameters including the factor can be provisioned in an earlier broadcast message per paragraphs [0038-0039], see paragraph [0039], “The cellular network may be operative such that parameters related to the CE-level dependent backoff behavior may be broadcast and may subsequently activated by setting the at least one bit in the subsequent broadcast message”).


In regards to claims 38-39, they are rejected for the same reasoning as claims 31-32 as they are analogous in scope except for obtaining instead of providing which is described in claim 37 above.

In regards to claim 40, the modified Murray teaches the method of claim 37, further comprising:
monitoring for a RAR from the BS during the RAR window (see claim 37 above for slice specific RAR window; and for monitoring see paragraph [0402], “Therefore, the UE would only be required to monitor the DL control channel; e.g. PDCCH, for RARs on the corresponding DL slice”) subsequent to the PRACH signal being transmitted to the BS (see Fig. 23 steps 1 and 2 where RAR (step 2) is after PRACH signal or Preamble transmission (step 1), and see paragraph [0402], “The network can transmit the RAR using DL resources corresponding to the UL slice on which the preamble was detected”); and
(paragraph [0400], “The UE would also use the slice-specific preambleTransMax parameter when determining if another Random Access transmission should be made if the RAR reception is considered not successful”).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. in view of Alnas et al., and further in view of Worrall et al. (US 2015/0049697 A1).

In regards to claim 41, the modified Murray teaches the method of claim 37, further comprising:
detecting a trigger to perform a higher-priority PRACH procedure (events that trigger random access procedure are described in paragraphs [0240-0249] and can map to the service request slice for higher priority as described in claim 37); selecting, from the plurality of sets of PRACH parameters, a set of values of the PRACH parameters to use in the higher-priority PRACH procedure (UE obtains configuration of slice-specific PRACH configurations with respective parameters per paragraphs [0354-0355]); and see claim 37 where UE performs PRACH using selected slice specific PRACH resources/parameters based on device type and/or service request per paragraph [0352], where a type of service request includes highpriorirty access per examples in paragraph [0388] and Table 18 below it), wherein determining the RAR window comprises determining the RAR window from the selected set of values of the PRACH parameters (slice specific RAR window, see paragraph [0400], “The UE can use slice-specific configuration parameters to control the UE behavior… For example, when determining the size of the RAR window, the UE would use the slice-specific ra-ResponseWindowSize signaled via the Extended RadioResourceConfigCommon IE”); and
performing the PRACH procedure using the selected set of values of the PRACH parameters (see Fig. 23 Steps 1-4 for slice specific PRACH procedure, and paragraph [0396], “The slice that is selected by the UE is determined based on device type/service requested. Thereafter, the MAC entity performs random access resource selection in accordance with the procedure described in section 5.1.2 of 3GPP TS 36.331 or any other procedure designed for random access resource selection”).
Although Murray teaches detecting a trigger to perform a higher-priority PRACH procedure and selecting of the PRACH parameters as shown above, Murray does not disclose the selecting is based on the trigger.
Worrall teaches wherein each set of configuration information corresponds to one or more triggers for a PRACH procedure (BS transmits configuration of triggers which map to services/ transmission type of the UE, see paragraph [0035], “Next, in Step S12, BS 10 transmits configuration information of the plurality of scheduling request triggers to UE 10. The configuration information includes the allocation way of the plurality of scheduling request triggers with respect to the services of UE 10 and the transmission type of each of the plurality of scheduling request triggers”; and for PRACH specifically see paragraph [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of the modified Murray which teaches selecting from a plurality of sets of PRACH parameters based on the service request type to further include wherein each service request type corresponds to one or more triggers for a PRACH procedure such as taught by Worrall in order that “The range of applications run in mobile networks is expanding, and these applications may have diverse service characteristics. These applications may comprise background application which only generates data very infrequently and there is no requirement for urgency in transmission of data generated by the background application. Besides, these applications may further comprise other applications which could generate data of high priority. Therefore there is a need of configuring different scheduling request triggers for these different applications, i.e. different services” (see paragraph [0025]).

s 1, 4, 13, 16, 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over AWAD et al. (US 2017/0280484 A1) in view of Worrall et al., and further in view of Alnas et al..

In regards to claim 1, AWAD teaches a method for wireless communications performed by a user equipment (UE) (See Fig. 1 and Fig. 2 for communication device #3 which may be a MTC or cellular device per paragraph [0064], “FIG. 2 is a block diagram illustrating the main components of the communication device 3 shown in FIG. 1. The communication device 3 may be an MTC device or a mobile (or `cellular`) telephone configured as a machine-type communication device”), comprising:
detecting a trigger (collecting data for sending is interpreted as a trigger and also generally upon detecting a trigger, see paragraph [0067], “the MTC module 45 may collect data for sending (e.g. periodically and/or upon detecting a trigger) to a remote server (via the transceiver circuit 31)”) to perform a physical random access channel (PRACH) procedure (performs random access procedure based on trigger including establishing RRC connection per paragraph [0068]; and for using PRACH specifically see paragraph [0059], “Beneficially, the PRACH is configured in the cell of the base station 5 in such a way that different categories of communication devices are allocated different PRACH resources and/or different PRACH preambles for use upon initiation of a random access procedure with the base station 5”);
selecting, from a plurality of sets of PRACH parameters, a set of values of the PRACH parameters to use in the PRACH procedure (selects PRACH configuration according to category of UE per paragraph [0061] which is based on a trigger for type of event including sending data per paragraph [0068] above; and each PRACH configuration contains separate PRACH configuration parameters for each category of UE per paragraph [0059]); and
performing the PRACH procedure using the selected set of values of the PRACH parameters (communication device performs PRACH with base station using selected PRACH configuration with parameters depending on category of UE (legacy UEs, reduced bandwidth UEs and coverage enhanced UEs); for an example of legacy UEs and reduced bandwidth UEs see paragraph [0061], “Thus, the mobile telephone 3-1 selects one of the appropriate PRACH preambles associated with legacy UEs and transmits the selected preamble to the base station 5 over the PRACH resource associated with legacy UEs. On the other hand, the MTC device 3-2 selects one of the appropriate PRACH preambles associated with reduced bandwidth UEs and transmits the selected preamble to the base station 5 over the PRACH resource associated with reduced bandwidth”).
Although AWAD discloses detecting a trigger for PRACH as well as a plurality of PRACH configurations containing separate PRACH parameters for each category of UE (see above), AWAD does not disclose that the selecting of the PRACH configuration with related PRACH parameters is specifically based on the trigger.
Worrall discloses wherein different PRACH configurations relate to different scheduling request triggers (see paragraph [0035], “Next, in Step S12, BS 10 transmits configuration information of the plurality of scheduling request triggers to UE 10. The configuration information includes the allocation way of the plurality of scheduling request triggers with respect to the services of UE 10 and the transmission type of each of the plurality of scheduling request triggers”; and for PRACH specifically see paragraph [0043]), and 
selecting a PRACH configuration based on the trigger (data of the service arrived at the UL buffer triggers PRACH based on paragraph [0038] where UE selects a “scheduling request trigger corresponding to the current service” which is one of the PRACH configurations per paragraph [0035] above).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of AWAD which teaches detecting a trigger for PRACH as well as a plurality of PRACH configurations containing separate PRACH parameters for each category of UE to additionally 
Although AWAD discloses a set of values of the PRACH parameters to use in the PRACH procedure as cited above, AWAD does not disclose wherein the set of values of the PRACH parameters comprises a backoff multiplier value.
Alnas teaches wherein the set of values of the PRACH parameters comprises a backoff multiplier value (for PRACH parameters comprising backoff value see included bit(s) for backoff behavior according to device type included in a System Information Block (SIB) transmitted to UE per paragraph [0076], “This backoff behavior may be selectively activated based on one or several bits included by the base station 30 in a broadcast message, such as a system information block (SIB). The terminal devices 11, 12 may react differently to such a broadcast message, depending on the subscription level, device class, and/or the cause for performing random access (e.g. public safety or non-public safety)”; where the backoff behavior can include utilizing a backoff factor according to the device type which is interpreted as a backoff multiplier according to paragraph [0053], “The backoff timer may be set to a timer value that depends on subscription level and/or device type… Setting the backoff timer may comprise multiplying a timer value that may be configured or provisioned by the network by a factor which depends on subscription level and/or device type”; where backoff parameters including the factor can be provisioned in an earlier broadcast message per paragraphs [0038-0039], see paragraph [0039], “The cellular network may be operative such that parameters related to the CE-level dependent backoff behavior may be broadcast and may subsequently activated by setting the at least one bit in the subsequent broadcast message”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of the modified AWAD which teaches a set of values of the PRACH parameters to use in the PRACH procedure to further include wherein the set of values of the PRACH parameters comprises a backoff multiplier value such as taught by Alnas in order that “There is a need for devices, systems and methods that mitigate the risk of congestion occurring in the physical random access channel (PRACH) resources allocated for random access in one or several coverage enhancement (CE) levels. There is a need for devices, systems and methods that mitigate the risk of PRACH resource congestion in cellular systems that support coverage enhancement while not imposing an absolute barring that prevents terminal devices from performing a CE level dependent repetition of random access preamble transmission” (see paragraph [0007]) and “The backoff behavior may respectively be dependent on whether the terminal device accepts latency in mobile originated traffic and, if so, which degree of latency is acceptable” (see paragraph [0008]).

In regards to claim 4, the modified AWAD teaches the method of claim 1, further comprising:
receiving the set of values of the PRACH parameters in a system information block (SIB) (communication device receives SIB2 containing PRACH parameters, see paragraph [0056], “The base station 5 is configured to transmit a `SIB2` in its cell for reception by the communication devices 3. The SIB2 includes the appropriate parameters for the PRACH resource configuration currently in use in the cell of the base station 5”).



In regards to claim 13, the modified AWAD teaches the method of claim 1, further comprising:
receiving the set of values of the PRACH parameters via radio resource control (RRC) dedicated signaling (see claim 1 and PRACH configuration can be signaled via RRC instead of or in addition to SIB2, see paragraph [0114], “Alternatively or additionally, some or all of this information can be obtained by the communication devices in a different manner--for example the PRACH configuration may be signalled via system broadcast (e.g. PBCH) and/or via higher layers (e.g. RRC)”).

In regards to claim 27, it is rejected for the same reasoning as claim 13 as they are analogous in scope.

In regards to claim 16, AWAD teaches a method for wireless communications (See Fig. 1 and Fig. 3 for communication device #5 which is a base station per paragraph [0069]), comprising:
obtaining a plurality of sets of physical random access channel (PRACH) parameters (BS obtains PRACH configurations with PRACH parameters, see paragraph [0059], “Accordingly, the PRACH configuration by the base station 5 comprises separate PRACH configuration parameters for each category of UEs (specifying the respective associated PRACH resources and/or associated PRACH preambles per UE category)”; and also see paragraph [0073]),
one or more triggers for a PRACH procedure (collecting data for sending is interpreted as a trigger and also generally upon detecting a trigger, see paragraph [0067], “the MTC module 45 may collect data for sending (e.g. periodically and/or upon detecting a trigger) to a remote server (via the transceiver circuit 31)”); and
(see paragraph [0073], “The PRACH configuration module 67 is responsible for informing (via the broadcast module 65) the communication devices 3 located within the cell of the base station 5 about the random access (PRACH) configuration applicable for each category of communication devices”).
Although AWAD discloses detecting one or more triggers for PRACH as well as a plurality of PRACH configurations containing separate PRACH parameters for each category of UE (see above), AWAD does not disclose wherein each set corresponds to one or more triggers for a PRACH procedure; and transmitting a corresponding trigger for the set.
Worrall discloses wherein different PRACH configurations relate to different scheduling request triggers (see paragraph [0035], “Next, in Step S12, BS 10 transmits configuration information of the plurality of scheduling request triggers to UE 10. The configuration information includes the allocation way of the plurality of scheduling request triggers with respect to the services of UE 10 and the transmission type of each of the plurality of scheduling request triggers”; and for configurations relating to PRACH specifically see paragraph [0043]), and 
selecting a PRACH configuration based on the trigger (data of the service arrived at the UL buffer triggers PRACH based on paragraph [0038] where UE selects a “scheduling request trigger corresponding to the current service” which is one of the PRACH configurations per paragraph [0035] above).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of AWAD which teaches detecting one or more triggers for PRACH as well as a plurality of PRACH configurations containing separate PRACH parameters for each category of UE to additionally include wherein separate configurations relate to separate scheduling request triggers such as taught by Worrall in order that “The range of applications run in mobile networks is expanding, and these applications may have diverse service characteristics. These applications may comprise Therefore there is a need of configuring different scheduling request triggers for these different applications, i.e. different services” (see paragraph [0025]).
Although AWAD discloses obtaining a plurality of sets of physical random access channel (PRACH) parameters as cited above, AWAD does not disclose wherein the set of values of the PRACH parameters comprises a backoff multiplier value.
Alnas teaches wherein the set of values of the PRACH parameters comprises a backoff multiplier value (for PRACH parameters comprising backoff value see included bit(s) for backoff behavior according to device type included in a System Information Block (SIB) transmitted to UE per paragraph [0076], “This backoff behavior may be selectively activated based on one or several bits included by the base station 30 in a broadcast message, such as a system information block (SIB). The terminal devices 11, 12 may react differently to such a broadcast message, depending on the subscription level, device class, and/or the cause for performing random access (e.g. public safety or non-public safety)”; where the backoff behavior can include utilizing a backoff factor according to the device type which is interpreted as a backoff multiplier according to paragraph [0053], “The backoff timer may be set to a timer value that depends on subscription level and/or device type… Setting the backoff timer may comprise multiplying a timer value that may be configured or provisioned by the network by a factor which depends on subscription level and/or device type”; where backoff parameters including the factor can be provisioned in an earlier broadcast message per paragraphs [0038-0039], see paragraph [0039], “The cellular network may be operative such that parameters related to the CE-level dependent backoff behavior may be broadcast and may subsequently activated by setting the at least one bit in the subsequent broadcast message”).
.

Claims 2, 9, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over AWAD et al. in view of Worrall et al., and further in view of Alnas et al., and further in view of Park et al. (US 2017/0231011 A1).

In regards to claim 2, the modified AWAD teaches the method of claim 1, including the set of values of the PRACH parameters (see claim 1 PRACH configuration with PRACH parameters).
AWAD does not specifically disclose wherein the PRACH parameters comprises one or more of an initial received power value and a power ramping step value.
PARK teaches wherein PRACH parameters comprises one or more of an initial received power value and a power ramping step value (see paragraph [0113], “variables for RACH operation (RAR window, CR timer, backoff index, maximum retry count, and power control parameter”; and specifically for power control including initial received power value and power ramping step value see paragraph [0118], “Upon reception of SIB2, the UE 520 may determine initial transmission power… When the UE 520 has failed to receive RAR message even after maximum number of RAP retransmissions, the UE 520 may increase the transmission power by a given power ramp-up amount”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of the modified AWAD which discloses multiple sets of PRACH parameters to further include wherein PRACH parameters comprises one or more of an initial received power value and a power ramping step value such as taught by Park in order that “RA configuration information may include at least one of RACH resource configuration, power control parameter configuration, RAR window, CR timer, and backoff configuration. The UE may determine the order of RACH resources to be sequentially used from RACH resources logically forming a set based on RACH resource configuration information classified in terms of time, frequency or beam” (see paragraph [0179]).

In regards to claim 17, it is rejected for the same reasoning as claim 2 as they are analogous in scope. 

In regards to claim 9, the modified AWAD teaches the method of claim 1, wherein detecting the trigger comprises at least one of: 
detecting that the UE has lost uplink synchronization with a base station (BS) (see paragraph [0005], “physical random access channel (PRACH) is provided for synchronising transmissions between a communication device and the network (e.g. when setting up an initial access for the communication device and/or whenever re-synchronisation is necessary)) and obtaining data to send (collecting data for sending, see paragraph [0067], “the MTC module 45 may collect data for sending (e.g. periodically and/or upon detecting a trigger).
AWAD does not specifically disclose wherein detecting the trigger comprises at least one of: recovering failed serving beams on a serving cell, receiving a command to start a PRACH procedure, and receiving a command to hand over to a cell.
Park teaches wherein detecting the trigger comprises at least one of: receiving a command to start a PRACH procedure (order, see paragraph [0121], “In the case of contention-free random access, the eNB instructs a particular UE to start random access by using an order of PDCCH (physical downlink control channel) or a RRC (radio resource control) message of the upper layer”), recovering failed serving beams on a serving cell and receiving a command to hand over to a cell (see conditions for RACH procedure including handover triggering and beam mismatch tracking/refinement described in in paragraphs [0345-0349], “Conditions: in addition to handover triggering, and TA acquisition, it is possible to further consider beam mismatch, necessity of beam tracking/refinement, and eNB's failure in resource acquisition (cell on/off, muting for interference control, discontinuous use in the unlicensed band or licensed shared band”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of the modified AWAD which discloses triggers including the UE has lost uplink synchronization as well as obtaining data to send to further include triggers such as receiving a command, recovering failed serving beams and receiving a handover command such as taught by Park in order that “To detect an occurrence of the above condition, the UE 520 may identify a specific event by measuring a reference signal from the eNB 510 or determine recoverability of TA loss or beam mismatch due to failure of uplink resource allocation before expiration of a given timer” (see paragraph [0350]) and “upon detecting an occurrence of the above condition, the UE 520 may trigger RACH operation” (see paragraph [0351]).

In regards to claim 23, it is rejected for the same reasoning as claim 9 as they are analogous in scope

Claims 3, 5, 6, 14, 15, 19, 20, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over AWAD et al. in view of Worrall et al., and further in view of Alnas et al., and further in view of Murray et al..

In regards to claim 3, the modified AWAD teaches the method of claim 1, wherein performing the PRACH procedure comprises:
transmitting a first random access preamble (Mobile selects and transmits preamble, see paragraph [0061]);
receiving a random access response (RAR) in response to the first random access preamble (for receiving RAR in response to preamble see paragraph [0062], “Therefore, based on the received preamble and/or the used PRACH resource, the base station 5 is able to discern the mobile telephone 3-1 from the MTC device 3-2, and send a random access response (RAR) accordingly”);
waiting for a period determined based on the backoff multiplier value in the set of values of the PRACH parameters (see [Alnas] citations in claim 1 which teach utilizing the backoff multiplier value for random access procedures).
AWAD does not disclose the RAR comprising a backoff indicator value; waiting for a period determined based on the backoff indicator value and the backoff multiplier value; and transmitting a second random access preamble subsequent to waiting for the period.
Murray teaches a RAR comprising a backoff indicator value (paragraph [0382], “The RAR may carry a backoff value for random access procedures”); 
(see [Alnas] citations in claim 1 for backoff multiplier value included in PRACH parameter set which can be according to device type; and see [Murray] for using the backoff indicator and backoff parameter value together where the backoff parameter value is based on device type, see paragraph [0382], “The definition of the Backoff Parameters can be extended such that the value is also dependent on the device type/service requested. The value of the Backoff Parameter would then be selected based on the BI field of the Backoff Indicator subheader and device type/service that was requested.  A set of exemplary device/service dependent Backoff Parameter values for mMTC, eMBB and UR/LL devices/services”; and see paragraph [0401] for UE applying parameter); and 
transmitting a second random access preamble subsequent to waiting for the period (backoff value is for random access procedures including steps 1 and 2, thus UE implicitly performs back off and repeats pre-amble transmission in step 1, see Fig. 23 and paragraph [0382], “The RAR may carry a backoff value for random access procedures”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of the modified AWAD which discloses receiving a random access response (RAR) as well as a backoff multiplier value to further include determining if the RAR comprises a backoff indicator value and waiting based on the backoff indicator and the backoff multiplier value with regards to performing random access procedure such as taught by Murray in order that “If the RAR includes a Backoff Indicator subheader, the UE can apply a slice-specific Backoff Parameter value, such as those proposed in Table 13 above” (see paragraph [0401]).

In regards to claim 5, the modified AWAD teaches the method of claim 4, including the set of values of the PRACH parameters (see claims 1 and 4).
(see claims 1 and 4), AWAD does not disclose further comprising receiving an indication that at least one of a data radio bearer (DRB), a quality of service flow indicator (QFI), or a network slice is associated with the set of values of the PRACH parameters.
Murray discloses receiving an indication that at least one of a data radio bearer (DRB), a quality of service flow indicator (QFI), or a network slice is associated with the set of values of the PRACH parameters (network slice, see Fig. 13 where different configurations are shown as associated with at least one slice, and for PRACH configuration containing the set of PRACH parameters which may be scaled based on slice see paragraph [0340]; and for RAN slices that are based on subscription or terminal type see paragraph [0320]; and the indicator is disclosed in paragraph [0328], “Extensions to the PRACH-Config and RACH-ConfigCommon IEs may be signaled as part of the System Information using broadcast or dedicated signaling; e.g. via SIB2, and used to specify the PRACH configuration and control the behavior of the UE when performing the random access procedure in a RAN configured to support RAN slicing and/or multiple use cases/services with different requirements. New methods to perform random access using the new PRACH resources can be used”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of the modified AWAD which teaches PRACH configurations for each category of UE to further include receiving an indication that the PRACH configuration containing a set of PRACH parameters is associated with at least a network slice such as taught by Murray in order that “It shall be possible to direct terminals to selected slices in a way that fulfil operator or user needs, e.g., based on subscription or terminal type” (see paragraph [0320]).

In regards to claim 14, 19 and 28, they are each rejected for the same reasoning as claim 5 as they are analogous in scope.

In regards to claim 6, the modified AWAD teaches the method of claim 4, including the set of values of the PRACH parameters (see claims 1 and 4).
Although the modified AWAD teaches PRACH configurations containing the set of values of the PRACH parameters for each category of UE (see claims 1 and 4), AWAD does not disclose further comprising receiving an indication that the set of values of the PRACH parameters is associated with a set of data radio bearers (DRBs), quality of service flow indicators (QFIs), or network slices.
Murray discloses receiving an indication that the set of values of the PRACH parameters is associated with a set of data radio bearers (DRBs), quality of service flow indicators (QFIs), or network slices (set of network slices, see Fig. 13 where at least the MTC configuration is associated with a plurality of slices, and for PRACH configuration containing the set of PRACH parameters which may be scaled based on slice see paragraph [0340]; and for RAN slices that are based on subscription or terminal type see paragraph [0320]; and the indicator is disclosed in paragraph [0328], “Extensions to the PRACH-Config and RACH-ConfigCommon IEs may be signaled as part of the System Information using broadcast or dedicated signaling; e.g. via SIB2, and used to specify the PRACH configuration and control the behavior of the UE when performing the random access procedure in a RAN configured to support RAN slicing and/or multiple use cases/services with different requirements. New methods to perform random access using the new PRACH resources can be used”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of the modified AWAD which teaches PRACH configurations for each category of UE to further include receiving an indication that the PRACH configuration containing a set of PRACH parameters is associated with a set of network slices such as taught by Murray in order that “It shall be possible to direct terminals to selected slices in a way that fulfil operator or user needs, e.g., based on subscription or terminal type” (see paragraph [0320]).

In regards to claim 15, 20 and 29, they are rejected for the same reasoning as claim 6 as they are analogous in scope.

Response to Arguments
Applicant’s arguments with respect to claims 1-35 and 37-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See newly applied Alnas et al. reference with regards to the newly claimed and argued feature of “a backoff multiplier value”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD ALI whose telephone number is (571)270-1920.  The examiner can normally be reached on 11:00 AM - 7:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAD ALI/               Examiner, Art Unit 2478      

/KODZOVI ACOLATSE/               Primary Examiner, Art Unit 2478